BRITT, Judge.
Defendant’s sole assignment of error is based on his exception to the entry of the judgment, therefore, the only question presented is whether error appears on the face of the record. State v. Martin, 10 N.C. App. 181, 178 S.E. 2d 32 (1970).
A careful review of the record reveals no error. The bill of indictment is proper in form; the defendant’s plea of guilty to a less degree of the offense charged in the indictment against him is authorized by statute; State v. Woody, 271 N.C. 544, 157 S.E. 2d 108 (1967) ; defendant was represented by an experienced attorney; the court, following a careful inquiry, determined that defendant’s guilty plea was freely, understanding^, and voluntarily entered; and the sentence imposed is well within the limits provided by statute; G.S. 14-18.
The judgment appealed from is
Affirmed.
Chief Judge Mallard and Judge Brock concur.